Exhibit 10.24



CoTherix, Inc. 2004 Equity Incentive Plan

Notice of Stock Option Grant

You have been granted the following option to purchase shares of the Common
Stock of CoTherix, Inc. (the "Company"):

Name of Optionee: [Name]

Total Number of Shares: [TotalShares]

Type of Option: [ISO] Incentive Stock Option

[NSO] Nonstatutory Stock Option

Exercise Price Per Share: $[PricePerShare]

Date of Grant: [DateGrant]

Vesting Commencement Date: [VestDay]

Vesting Schedule: This option becomes exercisable with respect to the first 25%
of the Shares subject to this option when you complete 12 months of continuous
"Service" (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this option becomes exercisable with respect to an additional
2.08333% of the Shares subject to this option when you complete each month of
Service.

Expiration Date: [ExpDate]. This option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Equity Incentive Plan (the "Plan") and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

Optionee:

CoTherix, Inc.

By:

Title:

CoTherix, Inc. 2004 Equity Incentive Plan

Stock Option Agreement

Tax Treatment

This option is intended to be an incentive stock option under section 422 of the
Internal Revenue Code or a nonstatutory stock option, as provided in the Notice
of Stock Option Grant.

Vesting

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

If the Company is subject to a Change in Control before your Service with the
Company terminates, then this option will become exercisable with respect to 50%
of the then unvested option Shares.

If you are subject to an Involuntary Termination within 12 months after the
Change in Control, then this option will become exercisable in full with respect
to all of the option Shares.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

Regular Termination

If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date ninety (90) days after your termination date. The
Company determines when your Service terminates for this purpose.

Death

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date that is the first
anniversary of the date of death.

Disability

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date that is one hundred and eighty (180) days after your termination date.

For all purposes under this Agreement, "total and permanent disability" means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence and Part-Time Work

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. However, your Service
terminates when the approved leave ends, unless you immediately return to active
work for the Company.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company's
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company's part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper "Notice of Exercise" form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.

Form of Payment

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

1. Your personal check, a cashier's check or a money order.

 

2. Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

3. Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special "Notice of Exercise"
form provided by the Company.

4. Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions must be given by signing a
special "Notice of Exercise" form provided by the Company.

Withholding Taxes and Stock Withholding

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company's consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

Restrictions on Resale

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Transfer of Option

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.

Retention Rights

Your option or this Agreement does not give you the right to be retained by the
Company or any subsidiary of the Company in any capacity. The Company and its
subsidiaries, if any, reserve the right to terminate your Service at any time,
with or without cause.

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions that would require the
application of the law of any other jurisdiction).

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms not otherwise defined in this Agreement shall be defined as set forth in
the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.